Title: To Benjamin Franklin from Lebègue de Presle, 16 July 1777
From: Lebègue de Presle, Achille-Guillaume
To: Franklin, Benjamin


Monsieur
A Paris ce 16 juillet 77
J’aurois eu l’honneur de vous ecrire les suites de l’accident du tonnerre arrivé a Purflet, comme je m’en etois fait un devoir, en vous en communiquant la premiere nouvelle; si mon correspondant ne s’etoit pas contenté de m’envoyer un recit peu interessant, en me marquant qu’il en faisoit parvenir un memoire detaillé a Mr. le Roy et surtout a Mr. De Bory. Ces Physiciens se seront sans doute empressés de le communiquer a L’Académie, qui vous en aura fait part. Mon ami m’a fait perdre deux avantages, celui de vous communiquer Monsieur le recit detaillé du fait, et celui de savoir ce que vous en pensés: il me semble que mr. wilson ne peut point condamner les pointes d’après ce fait: qu’on peut seulement dire que l’appareil etoit trop eloigné ou trop foible; et surtout qu’il ne faut point laisser de fer a decouvert, a moins qu’il ne communique avec les conducteurs.
Je vous demande la permission Monsieur d’aller vous rendre mes devoirs, et vous demander si vous avez recu des nouvelles de l’arrivée de mon frere Du Portail a l’Armée de Wasinghton. Nous en avons recu de son arrivee a st. Domingue, et de son embarquement sur un vaisseau equipé par le Congres: la lettre est du 12 mai: ainsi il doit etre arrivé depuis près de deux mois; car je ne presume pas que l’on soit longtems a faire le trajet qui lui restoit. Au reste ils continuoient tous les quatre de se feliciter de l’avantage que vous leur avez procuré et qui est et sera introuvable en Europe, celui de combattre pour donner ou conserver la liberté a une nation considerable.
Dans le nombre des nouveautes Litteraires de Londres, on m’annonce un ouvrage sur l’Electricité par M. Cavallo: il contient dit on des bonnes choses sous un titre un peu charlatan.
Vous m’avez permis, Monsieur, de vous remettre une lettre pour mon frere: je vous serai tres obligé si vous voulez bien la faire partir par la voie que vous jugerez la plus sure pour qu’elle lui parvienne. Je vous prie d’ajouter a l’adresse ce qui y manque et de la recommander. J’ai l’honneur d’etre avec respect et reconnoissance Monsieur votre tres humble tres obeissant serviteur
Lebègue DE Presle

Je joins ici le recit authentique d’un heureux effet de l’air fixe selon mr. hulme.
On vient de me dire deux nouvelles favorables aux Americains la deffaite et deroute du Lord howe, celui de terre je souhaite qu’elle soit vraie et que mon frere y ait eu part: en outre la prise d’un vaisseau anglois de 74 par un americain de 24: je vous en fais mon compliment.

 
Addressed: A Monsieur / Monsieur franklin / a Passy
